

Execution Copy




SECOND AMENDMENT TO CREDIT AGREEMENT


This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), made and entered
into as of May 17, 2018, is by and between PARK NATIONAL CORPORATION,
a corporation organized under the laws of the State of Ohio (the “Borrower”),
and U.S. BANK
NATIONAL ASSOCIATION, a national banking association (the “Bank”).


RECITALS


1.The Bank and the Borrower entered into a Credit Agreement dated as of May 18,
2016, and a First Amendment to Credit Agreement entered into as of June 15, 2017
(as amended, the “Credit Agreement”); and


2.The Borrower desires to amend certain provisions of the Credit Agreement, and
the Bank has agreed to make such amendments, subject to the terms and conditions
set forth in this Amendment.


AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:


Section 1.    Capitalized Terms. Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement,
unless the context otherwise requires.


Section 2.    Amendments. The Credit Agreement is hereby amended as follows:


2.1.    Section 1.1 of the Credit Agreement is amended by amending the
definition of “Revolving Loan Maturity Date” in its entirety to read as follows:


“Revolving Loan Maturity Date”: August 16, 2018.


Section 1.1 of the Credit Agreement is further amended by adding the following
definition thereto in the proper alphabetical order:


“Prime Rate”: A rate per annum equal to the greater of (i) zero percent (0.0%)
and (ii) the prime rate of interest announced from time to time by the Bank or
its parent (which is not necessarily the lowest rate charged to any customer),
changing when and as said prime rate changes.





--------------------------------------------------------------------------------






2.2.    Interest on Loans. Section 2.4(a) of the Credit Agreement is amended in
its entirety to read as follows:


(a)Interest Rate. Interest on each Revolving Loan shall accrue at an annual rate
equal to the Applicable Margin plus the greater of (i) zero percent (0.0%) and
(ii) the one-month LIBOR rate quoted by Bank from Reuters Screen LIBOR01
Page or any successor thereto, which shall be that one-month LIBOR rate in
effect two New York Banking Days prior to the Reprice Date, adjusted for any
reserve requirement and any subsequent costs arising from a change in government
regulation, such rate rounded up to the nearest one-sixteenth percent and such
rate to be reset monthly on each Reprice Date. The term “New York Banking Day”
means any date (other than a Saturday or Sunday) on which commercial banks are
open for business in New York, New York. The term “Reprice Date” means the first
day of each month. If the initial Revolving Loan under this Agreement is made
other than on the Reprice Date, the initial one-month LIBOR rate shall be that
one-month LIBOR rate in effect two New York Banking Days prior to the date of
the initial advance, which rate plus the percentage described above shall
be in effect until the next Reprice Date. Notwithstanding the foregoing, in the
event the Bank determines (which determination shall be conclusive absent
manifest error) that (A) the interest rate applicable to the Revolving Loans is
not ascertainable or does not adequately and fairly reflect the cost of making
or maintaining the Revolving Loans and such circumstances are unlikely to be
temporary, (B) ICE Benchmark Administration (or any Person that takes over the
administration of such rate) discontinues its administration and publication of
interest settlement rates for deposits in Dollars, or (C) the supervisor for the
administrator of such interest settlement rate or a governmental authority
having jurisdiction over the Bank has made a public statement identifying a
specific date after which such interest settlement rate shall no longer be used
for determining interest rates for loans, then the Bank shall determine an
alternate rate of interest to the LIBOR rate described above that gives due
consideration to the then prevailing market convention for determining a rate of
interest for comparable bank-originated commercial loans in the United States at
such time and, if necessary, the Bank and the Borrower shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable. Such alternate
rate shall be adjusted for any reserve requirement and any subsequent costs
arising from a change in government regulation. Until an alternate rate of
interest shall be determined in accordance with this Section 2.4(a), interest on
each Revolving Loan hereunder shall accrue at the Prime Rate plus the Applicable
Margin. If the alternate rate of interest determined pursuant to this Section
2.4(a) shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. The Bank's internal records of applicable interest
rates (including without limitation the Bank’s designation of any successor
interest rate index if the rate index described above shall become temporarily
unavailable) shall be determinative in the absence of manifest error.





--------------------------------------------------------------------------------




Section 3.    Effectiveness of Amendment. The amendments in this Amendment shall
become effective upon delivery by the Borrower of, and compliance by the
Borrower with, the following:


3.1.    This Amendment duly executed by the Borrower.


3.2.    A certificate of a Secretary or Assistant Secretary of the Borrower
dated as of the date of this Amendment (the "Certificate") and certifying as to
the following:


(a)    The Borrower’s Resolutions of the Executive Committee of the Board of
Directors of the Borrower duly adopted on May 6, 2016 (the “Resolutions”),
remain in full force and effect and are sufficient to authorize this Amendment
by the Borrower and its execution and delivery by officers of the Borrower, and
there has been no change in or revocation of the authority granted to the
officers of the Borrower therein.


(b)    The Certificate contains the incumbency, names, titles, and signatures of
the Borrower’s officers authorized to execute this Amendment, on behalf of the
Borrower.


(c)    There has been no amendment to the Borrower’s articles of incorporation
or code of regulations since true and accurate copies thereof were delivered to
the Bank with an Officer’s Certificate of the Borrower dated May 18, 2016.


3.3.    A good standing certificate from the Secretary of State of the State of
Ohio dated not more than 30 days prior to the date of this Amendment.


3.4.    The Borrower shall have satisfied such other conditions as specified by
the Bank, including payment of all unpaid legal fees and expenses incurred by
the Bank through the date of this Amendment in connection with the Credit
Agreement and the Amendment Documents (as defined below).


Section 4.    Representations, Warranties, Authority, No Adverse Claim.


4.1.    Reassertion of Representations and Warranties, No Default. The Borrower
hereby represents that on and as of the date hereof and after giving effect to
this Amendment (a) all of the representations and warranties in the Credit
Agreement are true, correct, and complete in all respects as of the date hereof
as though made on and as of such date, except for changes permitted by the terms
of the Credit Agreement, and
(b)there will exist no Default or Event of Default under the Credit Agreement as
amended by this Amendment on such date that the Bank has not waived.
4.2.    Authority, No Conflict, No Consent Required, Enforceability. The
Borrower represents and warrants that it has the power, legal right, and
authority to enter into this Amendment and has duly authorized as appropriate
the execution and delivery of this Amendment and all other agreements and
documents (collectively, the





--------------------------------------------------------------------------------




“Amendment Documents”) executed and delivered by the Borrower in connection
therewith by proper corporate action, and none of the Amendment Documents and
the
agreements therein contravenes or constitutes a default under any agreement,
instrument, or indenture to which the Borrower is a party or a signatory, any
provision of the Borrower’s articles of incorporation or code of regulations, or
any other agreement or requirement of law, or results in the imposition of any
Lien on any of its property under any agreement binding on or applicable to the
Borrower or any of its property except, if any, in favor of the Bank. The
Borrower represents and warrants that no consent, approval, or authorization of
or registration or declaration with any Person, including but not limited to any
governmental authority, is required in connection with the execution and
delivery by the Borrower of the Amendment Documents or other agreements and
documents executed and delivered by the Borrower in connection therewith or the
performance of obligations of the Borrower therein described, except for those
that the Borrower has obtained or provided and as to which the Borrower has
delivered certified copies of documents evidencing each such action to the Bank.
The Borrower represents and warrants that the Amendment Documents constitute the
legal, valid and binding obligations of the Borrower, enforceable against the
Borrower in accordance with their terms, subject to limitations as to
enforceability which might result from bankruptcy, insolvency, moratorium and
other similar laws affecting creditors’ rights generally and subject to
limitations on the availability of equitable remedies.


4.3.    No Adverse Claim. The Borrower warrants, acknowledges, and agrees that
no events have taken place and no circumstances exist at the date hereof that
would give the Borrower a basis to assert a defense, offset, or counterclaim to
any claim of the Bank with respect to the Obligations.


Section 5.    Affirmation of Credit Agreement, Further References. The Bank and
the Borrower each acknowledge and affirm that the Credit Agreement, as hereby
amended, is hereby ratified and confirmed in all respects and all terms,
conditions, and provisions of the Credit Agreement, except as amended by this
Amendment, shall remain unmodified and in full force and effect. All references
in any document or instrument to the Credit Agreement are hereby amended to
refer to the Credit Agreement as amended by this Amendment.


Section 6.    Merger and Integration, Superseding Effect. This Amendment, from
and after the date hereof, embodies the entire agreement and understanding
between the parties hereto and supersedes and has merged into this Amendment all
prior oral and written agreements on the same subjects by and between the
parties hereto with the effect that this Amendment shall control with respect to
the specific subjects hereof and thereof.


Section 7.    Severability. Whenever possible, each provision of this Amendment
and the other Amendment Documents and any other statement, instrument, or
transaction contemplated thereby or relating thereto shall be interpreted so as
to be effective, valid, and enforceable under the applicable law of any
jurisdiction, but if any provision of this Amendment, the other Amendment
Documents, or any other statement, instrument or transaction
contemplated thereby or relating thereto is held to be prohibited, invalid, or
unenforceable under the applicable law, such provision shall be ineffective in
such jurisdiction only to the extent of such prohibition, invalidity, or
unenforceability, without invalidating or rendering unenforceable





--------------------------------------------------------------------------------




the remainder of such provision or the remaining provisions of this Amendment,
the other Amendment Documents, or any other statement, instrument or transaction
contemplated thereby
or relating thereto in such jurisdiction, or affecting the effectiveness,
validity, or enforceability of such provision in any other jurisdiction.


Section 8.    Successors. The Amendment Documents shall be binding upon the
Borrower, the Bank, and their respective successors and assigns and shall inure
to the benefit of the Borrower, the Bank, and the Bank’s successors and assigns.


Section 9.    Legal Expenses. As provided in Section 8.2 of the Credit
Agreement, the Borrower shall pay or reimburse the Bank, upon execution of this
Amendment, for all reasonable out-of-pocket expenses paid or incurred by the
Bank, including filing and recording costs and fees, charges and disbursements
of outside counsel to the Bank and/or the allocated costs of in- house counsel
incurred from time to time, in connection with the Credit Agreement, including
in connection with the negotiation, preparation, execution, collection, and
enforcement of the Amendment Documents and all other documents negotiated,
prepared, and executed in connection with the Amendment Documents, and in
enforcing the obligations of the Borrower under the Amendment Documents, and to
pay and save the Bank harmless from all liability for any stamp or other taxes
that may be payable with respect to the execution or delivery of the Amendment
Documents, which obligations of the Borrower shall survive any termination of
the Credit Agreement.


Section 10.    Headings. The headings of various sections of this Amendment have
been inserted for reference only and shall not be deemed to be a part of this
Amendment.


Section 11.    Counterparts. The Amendment Documents may be executed in several
counterparts as deemed necessary or convenient, each of which, when so executed,
shall be deemed an original, provided that all such counterparts shall be
regarded as one and the same document.


Section 12.    Governing Law. THE AMENDMENT DOCUMENTS SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF
LAW PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS, THEIR HOLDING COMPANIES, AND THEIR AFFILIATES.


Section 13.    Acknowledgement and Release. IN ORDER TO INDUCE THE BANK TO ENTER
INTO THIS AMENDMENT, THE BORROWER: (A) REPRESENTS AND WARRANTS TO THE BANK THAT
NO EVENTS HAVE TAKEN PLACE AND NO CIRCUMSTANCES EXIST AT THE DATE HEREOF WHICH
WOULD GIVE THE BORROWER THE RIGHT TO ASSERT A DEFENSE, OFFSET OR COUNTERCLAIM TO
ANY CLAIM BY THE BANK FOR PAYMENT OF THE OBLIGATIONS; AND (B) HEREBY RELEASES
AND FOREVER DISCHARGES THE BANK AND ITS SUCCESSORS, ASSIGNS, DIRECTORS,
OFFICERS, AGENTS, EMPLOYEES AND PARTICIPANTS FROM ANY AND ALL ACTIONS, CAUSES OF
ACTION, SUITS, PROCEEDINGS, DEBTS, SUMS OF MONEY, COVENANTS, CONTRACTS,
CONTROVERSIES, CLAIMS AND DEMANDS, AT LAW OR IN EQUITY, WHICH THE BORROWER EVER
HAD OR NOW





--------------------------------------------------------------------------------




HAS AGAINST THE BANK OR ANY OF ITS SUCCESSORS, ASSIGNS, DIRECTORS, OFFICERS,
AGENTS, EMPLOYEES OR


PARTICIPANTS BY VIRTUE OF THEIR RELATIONSHIP TO THE BORROWER IN CONNECTION WITH
THIS AMENDMENT, THE CREDIT AGREEMENT, THE LOAN DOCUMENTS AND TRANSACTIONS
RELATED THERETO.




[The next page is the signature page.]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date and year first above written.


PARK NATIONAL CORPORATION




By: /s/ Brady T. Burt     Name: Brady T. Burt
Title: Chief Financial Officer




U.S. BANK NATIONAL ASSOCIATION




By: /s/ Eric M. Niedbalski     Name: Eric M. Niedbalski
Title: Vice President











































































